the court's factual findings if supported by substantial evidence and not
                 clearly erroneous but review the court's application of the law to those
                 facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                 (2005).
                             Appellant claimed that his trial counsel was ineffective for
                 failing to advise him of the negative immigration consequences of his
                 guilty plea. Appellant failed to demonstrate that his trial counsel's
                 performance was deficient or that he was prejudiced. The written guilty
                 plea agreement, which appellant acknowledged was translated and read to
                 him in his native language, informed appellant that "any criminal
                 conviction will likely result in serious negative immigration
                 consequences." In fact, the documents before this court indicate that an
                 immigration hold was placed in this case the day after appellant's arrest
                 and this hold was discussed at the conclusion of the preliminary hearing
                 when the parties discussed bail. Thus, the immigration consequences
                 were immediately discernable. Appellant failed to demonstrate that there
                 was a reasonable probability that he would not have entered a guilty plea
                 and would have insisted on going to trial given the substantial benefit he
                 received by the plea bargain and his prior knowledge of the immigration
                 hold. See Padilla v. Kentucky, 559 U.S. 356, 372 (2010) (recognizing that a
                 petitioner must convince the court that the decision to reject a plea
                 bargain would have been rational under the circumstances). Therefore,
                 we conclude that the district court did not err in denying this claim.
                             Next, appellant claimed that the district court erred in
                 denying his presentence motion to withdraw a guilty plea. This claim was
                 previously litigated on direct appeal, and the doctrine of the law of the



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                case prevents further litigation of this claim.   See Hall v. State, 91 Nev.
                314, 535 P.2d 797 (1975). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                   J.



                                                       rbask
                                                             ats55.3/4rit" J.
                                                   Parraguirre


                                                              tri1FL---
                                                                 11,               J.
                                                  \-ffaitta



                cc: Hon. Valorie J. Vega, District Judge
                     Jose Naciel Mendoza-Guerrero
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A